Wyly, J.
The defendant appeals from the judgment under which, he was sentenced to the penitentiary during the term of his natural life, said judgment being on an indictment for breaking and entering a dwelling house in the night time with intent to steal, and committing an actual assault upon a person lawfully in such house.
Until the box is exhausted the jury may be drawn therefrom, even, though fifteen months have elapsed since the list of jurors was furnished by the sheriff. The challenge to the array was therefore properly overruled.
*387The form of the indictment was sufficient. It fully apprised the accused of the crime of which lie was charged. Revised Statutes, section 850.
There are other objections in the assignment of errors; but they are not of a serious character. The appeal seems to have been taken for delay.
Judgment affirmed.
Rehearing refused.